EXHIBIT 10.18

COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS

The table below provides information regarding the 2004 cash bonus, 2005 annual
base salary and 2005 target cash bonus of each named executive officer of
Genitope Corporation.

                                      2005 Annual Base   2005 Target Cash Named
Executive Officer*   2004 Cash Bonus   Salary   Bonus**
Dan W. Denney, Jr., Chief Executive Officer
  $ 200,000     $ 460,000       45 %
John M. Vuko, Vice President, Finance and Chief Financial Officer
  $ 40,000     $ 280,000       35 %
Diane Ingolia, Vice President, Technical Development and IP Counsel
  $ 10,000     $ 240,000       30 %
Bonnie Charpentier,Vice President, Regulatory Affairs
  $ 10,000     $ 240,000       30 %
Claude Miller, Vice President, Quality
  $ 20,000     $ 240,000       30 %

*Genitope Corporation’s Chief Executive Officer and four most highly compensated
executive officers other than the CEO who were serving as executive officers as
of December 31, 2004
** Percentage of each named executive officer’s 2005 annual base salary

